MEMORANDUM DECISION AND JUDGMENT ENTRY.
Defendant-appellant Deon Akemon pleaded no contest to escape, in violation of R.C. 2921.34(A). In the explanation of the circumstances supporting the offense, the prosecutor stated that on January 6, 1998, Akemon had "walked away" from Talbert House treatment facility while on parole after serving a period of incarceration for a drug offense.
Akemon's sole assignment of error alleges that the trial court erred in finding him guilty of escape. We have sua sponte
removed this case from the accelerated calendar and placed it on the court's regular calendar.
In State v. Schultz (Aug. 7, 1998), Hamilton App. No. C-970954, unreported, we held that a person released on parole could not be convicted of escape when the offense occurred between October 4, 1996, and March 17, 1998. Under the facts of this case, Akemon could not have been convicted of escape.Id. Therefore, the trial court erred in finding him guilty. The assignment of error is sustained.
The judgment of the trial court is reversed and Akemon is discharged.
And the Court, being of the opinion that there were reasonable grounds for this appeal, allows no penalty. It is further Ordered that costs be taxed in compliance with App.R. 24, that a copy of this Memorandum Decision and Judgment Entry shall constitute the mandate, and that said mandate shall be sent to the trial court for execution pursuant to App.R. 27.
Judgment reversed and appellant discharged.
Doan, P.J., Hildebrandt and Shannon, JJ.
Raymond E. Shannon, retired, of the First Appellate District, sitting by assignment.
To the Clerk:
Enter upon the Journal of the Court on February 26, 1999 per order of the Court _______________________________.
Presiding Judge